          Case 1:20-cv-03535-JPO Document 36 Filed 06/19/20 Page 1 of 1




                               BROWN & ROSEN LLC
                                        Attorneys At Law
                                    100 State Street, Suite 900
                                       Boston, MA 02109
                                        617-728-9111 (T)
                                      www.brownrosen.com


                                                             June 19, 2020
OetkenNYSDChambers@nysd.uscourts.gov
Hon. J. Paul Oetken
Thurgood Marshall
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

RE:    Hines v. Roc-a-Fella Records Inc. et al
       DOCKET NO. 1:20-cv-3535-JPO

Dear Hon. Judge Oetken:

          This office is Counsel Ernie Hines d/b/a Colorful Music (“Hines”). Plaintiff seeks leave
to file a Corrected Amended Complaint. Plaintiff has received multiple ECF deficiency notices
relating to the filing of Plaintiff’s Amended Complaint on June 17, 2019. Due to and ECF error
the Amended Compliant was filed twice on June 17, 2019, one without an Exhibit (Docket
Entry 30) and the other which contained the Exhibit. (Docket Entry 31). Counsel received a
deficiency notice and again attempted the correct the problem at Docket Entry 33 on June 18,
2019. This filing produced another deficiency notice.

        Plaintiff seeks leave of the Court to file the Corrected Amended Complaint as there is no
other alternative to correct problem.

                                             Sincerely,
                                             Brown & Rosen LLC
                                             By:
                                                    _________________
                                                    Christopher L. Brown
